Citation Nr: 0916882	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-15 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1994 to December 
1994 and from February 2003 to December 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Milwaukee, Wisconsin Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

A transcript from the Veteran's August 2005 informal hearing 
before the RO has been associated with the claims file.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.

2.  A low back disorder is not etiologically related to 
service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1110, 5017 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3,307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim of entitlement to service 
connection, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Prior to the adjudication of the Veteran's claim, a letter 
dated in June 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claim.  The letter informed 
the Veteran that additional information or evidence was 
needed to support his service connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran's service, VA and private treatment 
records have been obtained, to the extent possible.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board notes that the Veteran 
was afforded a VA examination in February 2006 connection 
with his claim.  See 38 C.F.R. § 3.159(c)(4).  

Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim of service 
connection, any questions as to the appropriate disability 
rating or effective dates to be assigned are rendered moot 
and no further notice is needed.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Law and Analysis

The Veteran contends that his current low back disorder is 
related to his second period of active service.  Although the 
Veteran did not report a specific in-service back injury, he 
contends that his low back pain began while he was stationed 
at Fort Carson when he was packing equipment and that he 
treated the pain by taking over the counter medication.  See 
August 2005 hearing transcript.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Pond v. West, 12 Vet. App. 341, 
346 (1999) (holding that service connection requires medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury); Hickson v. 
West, 12 Vet. App. 247, 253 (1999)

Turning to the merits of the Veteran's claim, the Board 
initially notes that service records for the first period of 
active service, between August 1994 and December 1994, are 
negative for any treatment for or diagnosis of a low back 
disorder or low back pain.

Service records from the Veteran's second period of active 
duty, from February 2003 to December 2003, showed complaints 
of low back pain.  Specifically, in a July 2003 medical 
history report, the Veteran noted mild low back pain.  In an 
August 2003 Medical Board Evaluation Summary, the Veteran 
complained of low back pain, but examination findings were 
normal.  Service records are devoid of any treatment for or 
diagnosis of a low back disorder.

The evidence of record shows the Veteran worked as civilian 
home improvement contractor doing interior and exterior 
residential construction.  See July 2003 letter.

VA treatment records from 2004 to 2006 indicate the Veteran 
was treated numerous times for chronic low back pain.  In 
June 2004, a VA examiner noted complaints of low back pain, 
but noted that findings for the low back were normal.  VA 
treatment records dated in 2004 and 2005 noted back pain with 
complaints of radiculopathy.  A June 2004 X-ray revealed a 
normal spine with minimal right lateral lumbar scoliosis.  A 
February 2005 MRI of the spine revealed an L4-5 right lateral 
focal disc protrusion and a herniated disc at T12-L1.  In 
April 2005, the Veteran was treated with an epidural steroid 
injection to ease his low back pain.  In September 2005, the 
Veteran underwent a discectomy surgery on the low back.  
Post-operative records indicated an improvement in the 
Veteran's pain and radiculopathy with continued muscle 
spasms.

In February 2006, the Veteran was afforded a VA spine 
examination at which the examiner reviewed the claims file.  
Upon examination, the examiner found no radiculopathy and 
noted the Veteran's prior 2005 low back surgery.  After 
reviewing the evidence, the examiner opined that the 
Veteran's radiculopathy most likely started after service, 
not during service, and that there was no evidence of 
neuropathy or a herniated disc in service.  The examiner then 
opined that there was no connection between the current low 
back disability and service.  In an addendum, the examiner 
noted that the Veteran's February 2006 X-ray revealed no 
significant change from his June 2004 X-ray which was 
basically normal.  The examiner stated that the Veteran's 
current back condition is limited to muscle pain only, which 
is not related to service.

Based on the evidence of record, the Board finds that a 
finding of service connection for a low back disorder is not 
supported.  

The Veteran meets element (1) of the Pond analysis because he 
has a current low back disability (residuals of a herniated 
disc).  See Pond, 12 Vet. App. at 346.  However, the Veteran 
does not meet elements (2) or (3) because service records are 
devoid of any treatment for a low back disability while in 
service and because there is no credible nexus between 
service and the Veteran's current low back disorder.  See 
Pond, 12 Vet. App. at 346.

The more probative evidence of record demonstrates that the 
Veteran's low back disorder is not causally or etiologically 
related to active service.  Pond, 12 Vet. App. at 346.  
Although the Veteran was treated for a back disorder within 
one year of service discharge, the evidence shows no link 
between the back disorder and service.  Similarly, the June 
2004 X-ray did not result in a diagnosis of arthritis.  
Accordingly, service connection on a presumptive basis is not 
warranted.  Furthermore, a February 2006 VA examiner provided 
a negative nexus opinion stating that the low back disorder 
was not related to the Veteran's period of active service.

In making this determination, the Board has considered the 
Veteran's own statements in support of his claim.  However, 
where the determinative issue is one of medical causation or 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

However, the Board finds that the Veteran's lay statements 
are outweighed by post-service, VA and private treatment 
records indicating that the disorder is not related to 
service.

In conclusion, although the Veteran does have a current low 
back disability, credible medical evidence does not establish 
that the disability was incurred or aggravated in service, or 
manifested within a year following the Veteran's separation 
from service.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
Veteran has a low back disorder that is etiologically related 
to active service.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.



ORDER

Service connection for low back disability is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


